
	

113 S930 IS: To amend title 38, United States Code, to require the Secretary of Veterans Affairs, in cases of overpayments of educational assistance under Post-9/11 Educational Assistance, to deduct amounts for repayment from the last months of educational assistance entitlement, and for other purposes.
U.S. Senate
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 930
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2013
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs, in cases of overpayments of educational
		  assistance under Post-9/11 Educational Assistance, to deduct amounts for
		  repayment from the last months of educational assistance entitlement, and for
		  other purposes.
	
	
		1.Delayed repayment of
			 overpayments made under Post-9/11 Educational Assistance
			(a)In
			 generalSection 5314 of title
			 38, United States Code, is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
				(2)in subsection
			 (a), by striking to subsections (b) and (d) and inserting
			 to subsections (b), (c), and (e); and
				(3)by inserting
			 after subsection (b) the following new subsection (c):
					
						(c)(1)Subject to paragraph
				(2), in the case of a deduction under subsection (a) with respect to an
				overpayment made by the Secretary to a person under chapter 33 of this title,
				the Secretary shall, to the degree practicable, make such deduction from the
				last payment or payments (as necessary) to which such person is entitled under
				such chapter.
							(2)Paragraph (1) shall no longer apply
				to, and amounts shall be deducted as otherwise provided in this section with
				respect to, a person described in such paragraph who, after the overpayment
				described in such paragraph—
								(A)completes the program of education
				with respect to which the overpayment was made; or
								(B)fails, during the next two academic
				semesters beginning after such overpayment, to attend classes in a manner
				consistent with normal pursuit of a program of education.
								(3)The Secretary may charge an
				individual described in paragraph (1) such amount of interest on the amount of
				indebtedness as is necessary so that the delayed repayment is actuarially
				equivalent to immediate repayment.
							(4)This subsection shall expire on the
				date that is nine years after the date of the enactment of this
				subsection.
							.
				(b)ApplicabilitySubsection
			 (c) of section 5314 of such title, as added by subsection (a), shall apply with
			 respect to overpayments made on or after the date of the enactment of this
			 Act.
			
